Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated June 24, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 16-17, 46-47 and 64 drawn to an invention nonelected without traverse in the reply filed on November 11, 2020. 

Claim Rejection - 35 USC § 103
I.	Claims 1-3, 5, 8-15 and 18 have been rejected under 35 U.S.C. 103 as being unpatentable over Sperling et al. (US Patent Application Publication No. 2018/0355500 A1) in view of Stevens et al. (US Patent No. 4,013,523).
	The rejection of claims 1-3, 5, 8-15 and 18 under 35 U.S.C. 103 as being unpatentable over Sperling et al. in view of Stevens et al. has been withdrawn in view of Applicant’s remarks.

II.	Claims 61-63 have been rejected under 35 U.S.C. 103 as being unpatentable over Sperling et al. (US Patent Application Publication No. 2018/0355500 A1) in view of Stevens et 

al. (US Patent No. 4,013,523) as applied to claims 1-3, 5, 8-15 and 18 above, and further in view of Greene (US Patent No. 3,389,060). 
	The rejection of claims 61-63 under 35 U.S.C. 103 as being unpatentable over Sperling et al. in view of Stevens et al. as applied to claims 1-3, 5, 8-15 and 18 above, and further in view of Greene has been withdrawn in view of Applicant’s remarks.

III.	Claims 65 and 66 have been rejected under 35 U.S.C. 103 as being unpatentable over Sperling et al. (US Patent Application Publication No. 2018/0355500 A1) in view of Stevens et al. (US Patent No. 4,013,523) as applied to claims 1-3, 5, 8-15 and 18 above, and further in view of Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1).
	The rejection of claims 65 and 66 under 35 U.S.C. 103 as being unpatentable over Sperling et al. in view of Stevens et al. as applied to claims 1-3, 5, 8-15 and 18 above, and further in view of Bokisa et al. has been withdrawn in view of Applicant’s remarks.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claim(s) 1-2, 5, 8-14, 61-62 and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Patent Application Publication No. 2019/0368063 A1) in view of Masuda et al. (US Patent Application Publication No. 2006/0113006 A1) and Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1).
	Regarding claim 1, Yamaguchi teaches an aqueous electroplating solution comprising: 

(a) a source of indium (= a soluble salt of indium) [page 5, [0101]]; 
(b) a source of tin (= the soluble stannous salt (A)) [page 5, [0096]]; 
(c) an organic complexing agent (= a complexing agent (D) selected from a specific sulfide compound, a specific heterocyclic sulfur-containing compound, oxycarboxylic acid, polycarboxylic acid, aminocarboxylic acid, pyrophosphoric acid, polyamine, amino alcohol and salts thereof) [page 6, [0119]]; 
(d) a pH stabilizer (= hydrochloric acid) [page 11, [0186]]; and
(e) an inorganic complexing agent (= sodium hydroxide) [page 11, [0185]]; 
The solution of Yamaguchi differs from the instant invention because Yamaguchi does not disclose the following:
a.	Wherein the source of indium is present in the aqueous electroplating solution in an amount of from about 0.002 mol/L to about 0.012 mol/L.
	Yamaguchi teaches that:
A total concentration in the bath of the soluble salts of these metals is, in terms of metal salt, 1 g/L to 200 g/L, and preferably 10 g/L to 150 g/L in general (page 6, [0107]).

Besides, a mixing ratio between the soluble stannous salt and the soluble salt of a metal to be used in combination for forming an alloy may be appropriately adjusted in accordance with a composition ratio of a desired tin alloy plating film (page 6, [0108]).

	Matsuda teaches a tin-containing plating bath (page 1, [0009] and [0011]).

The soluble stannous salt content in the tin alloy electroplating bath is preferably about 1 to 200 g/l, calculated as Sn ion content, and the content of other soluble metal salt(s) is about 0.1 to 100 g/l, calculated as metal component content. It is particularly preferable that the soluble stannous salt content is about 3 to 100 g/l, calculated as Sn ion content, and the content of other soluble metal salt(s) is about 0.5 to 50 g/l, calculated as metal component content (page 5, [0070]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the source of indium described by Yamaguchi with wherein the source of indium is present in the aqueous electroplating solution in an amount of from about 0.002 mol/L to about 0.012 mol/L because a mixing ratio between the soluble stannous salt and the soluble salt of a metal to be used in combination for forming an alloy may be appropriately adjusted in accordance with a composition ratio of a desired tin alloy plating film.
	Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch and Slaney 205 USPQ 215 (CCPA 1980).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05).
	b.	Wherein the source of tin is present in the aqueous electroplating solution in an amount of from about 0.01 mol/L to about 0.10 mol/L.
 	Yamaguchi teaches that:
A total concentration in the bath of the soluble salts of these metals is, in terms of metal salt, 1 g/L to 200 g/L, and preferably 10 g/L to 150 g/L in general (page 6, [0107]).

Besides, a mixing ratio between the soluble stannous salt and the soluble salt of a metal to be used in combination for forming an alloy may be appropriately adjusted in accordance with a composition ratio of a desired tin alloy plating film (page 6, [0108]).

	Matsuda teaches a tin-containing plating bath (page 1, [0009] and [0011]).

The soluble stannous salt content in the tin alloy electroplating bath is preferably about 1 to 200 g/l, calculated as Sn ion content, and the content of other soluble metal salt(s) is about 0.1 to 100 g/l, calculated as metal component content. It is particularly preferable that the soluble stannous salt content is about 3 to 100 g/l, calculated as Sn ion content, and the content of other soluble metal salt(s) is about 0.5 to 50 g/l, calculated as metal component 

content (page 5, [0070]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the source of tin described by Yamaguchi with wherein the source of tin is present in the aqueous electroplating solution in an amount of from about 0.01 mol/L to about 0.10 mol/L because a mixing ratio between the soluble stannous salt and the soluble salt of a metal to be used in combination for forming an alloy may be appropriately adjusted in accordance with a composition ratio of a desired tin alloy plating film.
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch and Slaney 205 USPQ 215 (CCPA 1980).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05).
	c.	Wherein the pH of the electroplating solution is from about 1 to about 2.
	Yamaguchi teaches that the tin or tin alloy electroplating bath is applicable to an arbitrary pH region such as an acidic region (page 6, [0121]). Sodium hydroxide was used for adjustment to pH = 2.0 (page 15, [0291] and [0294]).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the pH of the electroplating solution described by Yamaguchi with wherein the pH of the electroplating solution is from about 1 to about 2 because considering that Yamaguchi is silent as to the specific pH of the electroplating solution, which presumably is non-critical, and hence could vary in a wide range, it would have 

been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pH of the electroplating solution through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
Furthermore, Bokisa teaches an electroplating bath containing tin and indium (page 2, [0015]).
The anolyte and catholyte individually contain amounts of at least one acid to facilitate the electroplating of tin alloy. That is, the pH of the electroplating bath is maintained to promote the efficient plating of tin alloy on the cathode. In one embodiment, the pH of the anolyte and catholyte are individually about 3 or less. In another embodiment, the pH of the anolyte and catholyte are individually about 2 or less. In yet another embodiment, the pH of the anolyte and catholyte are individually about 1.5 or less. The pH of the electroplating bath may be adjusted using additions of the acid or a basic compound. For example, sodium hydroxide and/or one or more of the above-mentioned acids may be used to adjust the pH of the bath (page 2, [0021]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the he pH of the electroplating solution described by Yamaguchi with wherein the pH of the electroplating solution is from about 1 to about 2 because a pH of about 3 or less promotes the efficient plating of tin alloy on a cathode.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 2, Yamaguchi teaches the aqueous electroplating solution further comprising a non-ionic surfactant (= any of various surfactants including anionic, cationic, nonionic and amphoteric surfactants can be used. In particular, a nonionic surfactant is significant for forming a practical tin or tin alloy film.) [page 10, [0178]].
Regarding claim 5, the solution of Yamaguchi differs from the instant invention because Yamaguchi does not disclose wherein the source of indium is InCl3 or a hydrate thereof.
	Yamaguchi teaches that examples of a soluble salt of indium include indium sulfamate, indium sulfate, indium borofluoride, indium oxide, indium methanesulfonate and indium 2-hydroxypropanesulfonate (page 5, [0101]).
	Masuda teaches that examples of soluble indium salts include indium chloride, indium oxide, indium salts of organic sulfonic acids, and the like (page 5, [0068]).
	Bokisa teaches that sources of ionic alloy metals are typically the corresponding salts, such as indium sulfate, indium phosphide, indium chloride, indium fluoride, indium bromide, indium nitrate, indium oxide, indium methanesulfonate, indium trifluoromethanesulfonate, and hydrates thereof (page 2, [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the source of indium described by Yamaguchi with wherein the source of indium is InCl3 or a hydrate thereof because indium chloride is a source of ionic metal alloy with tin.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 8, Yamaguchi teaches wherein the organic complexing agent is a nitrogenous complexing agent (= triethanolamine) [pages 9-10, [0173]].
	Regarding claim 9, Yamaguchi teaches wherein the nitrogenous complexing agent is triethanolamine (= triethanolamine) [pages 9-10, [0173]].
	Regarding claim 10, Masuda teaches wherein the pH stabilizer is present in the aqueous electroplating solution in an amount of about 0.02 mol/L to about 0.20 mol/L (= about 0 to 100 g/L of hydrochloric acid) [page 6, [0089]].
	Regarding claim 11, Yamaguchi teaches wherein the pH stabilizer is an acid (= hydrochloric acid) [page 11, [0186]]. Masuda teaches wherein the pH stabilizer is an acid (= hydrochloric acid) [page 6, [0089]].
	Regarding claim 12, Yamaguchi teaches wherein the acid is hydrochloric acid (= hydrochloric acid) [page 11, [0186]]. Masuda teaches wherein the acid is hydrochloric acid  (= hydrochloric acid) [page 6, [0089]].
	Regrading claim 13, Yamaguchi teaches wherein the inorganic complexing agent is a base (= as the pH adjusting agent, various bases such as ammonia water, potassium hydroxide and sodium hydroxide and the like are also effective) [page 11, [0185]]. Masuda teaches 

wherein the inorganic complexing agent is a base (= examples of usable pH adjusting agents include aqueous ammonia, potassium hydroxide, sodium hydroxide and like bases) [page 6, [0088]].
	Regarding claim 14, Yamaguchi teaches wherein the base is sodium hydroxide (= sodium hydroxide) [page 11, [0185]]. Masuda teaches wherein the base is sodium hydroxide (= sodium hydroxide) [page 6, [0088]].
	Regarding claim 61, Yamaguchi teaches the aqueous electroplating solution further comprising a cleaning agent (= sulfamic acid) [page 6, [0112]] and an antioxidant (= the antioxidant) [page 11, [0184]].
	Regarding claim 62, Yamaguchi teaches wherein the cleaning agent is sulfamic acid (= 
sulfamic acid) [page 6, [0112]].
	Regarding claim 65, the solution of Yamaguchi differs from the instant invention because Yamaguchi does not disclose wherein the source of indium is present in the solution in an amount of about 10% (v/v).
Bokisa teaches that one or more alloy metals combine with tin to form the tin alloy plating. Examples of alloy metals include bismuth, copper, silver, zinc, and indium (page 2, [0015]).
The tin alloys formed in accordance with the present invention may or may not be high tin alloys. In one embodiment, tin alloys contain at least about 1% by weight tin and about 99% by weight or less of one or more alloy metals. High tin alloys contain at least about 70% by weight tin and about 30% by weight or less of one or more alloy metals. In another embodiment, high tin alloys formed in accordance with the present invention contain at least about 90% by weight tin and about 5% by weight or less of one or more alloy metals. In yet another embodiment, high tin alloys formed in accordance with the present invention contain at least about 95% by weight tin and about 3% by weight or less of one or more alloy metals. In still yet another embodiment, tin alloys formed in accordance with the present invention contain at least about 99% by weight tin and about 1% by weight or less of one or more alloy metals (page 7, [0070]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the source of indium described by Yamaguchi with wherein the source of indium is present in the solution in an amount of about 10% (v/v) because considering that Yamaguchi is silent as to the percentage of the source of indium present in the solution, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the percentage of the source of indium present in the solution through routine experimentation for best results. As to optimization 
results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the 

claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
Regarding claim 66, the solution of Yamaguchi differs from the instant invention because Yamaguchi does not disclose wherein the source of indium is present in the solution in an amount of about 20% (v/v).
Bokisa teaches that one or more alloy metals combine with tin to form the tin alloy plating. Examples of alloy metals include bismuth, copper, silver, zinc, and indium (page 2, [0015]).
The tin alloys formed in accordance with the present invention may or may not be high tin alloys. In one embodiment, tin alloys contain at least about 1% by weight tin and about 99% by weight or less of one or more alloy metals. High tin alloys contain at least about 70% by weight tin and about 30% by weight or less of one or more alloy metals. In another embodiment, high tin alloys formed in accordance with the present invention contain at least about 90% by weight tin and about 5% by weight or less of one or more alloy metals. In yet another embodiment, high tin alloys formed in accordance with the present invention contain at least about 95% by weight tin and about 3% by weight or less of one or more alloy metals. In still yet another embodiment, tin alloys formed in accordance with the present invention contain at least about 99% by weight tin and about 1% by weight or less of one or more alloy metals (page 7, [0070]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the source of indium described by Yamaguchi with wherein the source of indium is present in the solution in an amount of about 20% (v/v) because considering that Yamaguchi is silent as to the percentage of the source of indium present in the solution, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the percentage of the source of indium 

present in the solution through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].

II.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Patent Application Publication No. 2019/0368063 A1) in view of Masuda et al. (US Patent Application Publication No. 2006/0113006 A1) and Bokisa et al. (US Patent Application 

Publication No. 2006/0096867 A1) as applied to claims 1-2, 5, 8-14, 61-62 and 65-66 above, and further in view of Stevens et al. (US Patent No. 4,013,523).
	Yamaguchi, Masuda and Bokisa are as applied above and incorporated herein.
Regarding claim 3, the solution of Yamaguchi differs from the instant invention because Yamaguchi does not disclose wherein the non-ionic surfactant is polyethylene glycol p-(1,1,3,3-tetramethylbutyl)-phenyl ether.
	Yamaguchi teaches that the surfactant is used for purpose of improving appearance, denseness, smoothness and adhesion of a resultant plating film, and any of various surfactants including anionic, cationic, nonionic and amphoteric surfactants can be used. In particular, a nonionic surfactant is significant for forming a practical tin or tin alloy film (page 10, [0178]).
Stevens teaches an electroplating bath comprising tin and indium (col. 2, lines 64-67). 

Brightness of the deposit may be enhanced by including at least 0.01 grams/liter of a surfactant. Non-ionic surfactants are preferred but, an ionic and amphoteric surfactants have also been found effective. Examples of suitable surfactants are set forth in Table I and include Triton X100 (octylphenoxy polyethoxy ethanol) [col. 3, lines 1-30].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-ionic surfactant described by Yamaguchi with wherein the non-ionic surfactant is polyethylene glycol p-(1,1,3,3-tetramethylbutyl)-phenyl ether because Triton X-100 is a nonionic surfactant used in an electroplating bath comprising tin and indium for the purpose of improving appearance, denseness, smoothness and adhesion of a resultant plating film.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Patent Application Publication No. 2019/0368063 A1) in view of Masuda et al. (US Patent Application Publication No. 2006/0113006 A1) and Bokisa et al. (US Patent Application Publication No. 2006/0096867 A1) as applied to claims 1-2, 5, 8-14, 61-62 and 65-66 above, and further in view of Sperling et al. (US Patent Application Publication No. 2018/0355500 A1).
	Yamaguchi, Masuda and Bokisa are as applied above and incorporated herein.
Regarding claim 15, the solution of Yamaguchi differs from the instant invention because Yamaguchi does not disclose wherein the aqueous electroplating solution further comprises a reducing agent.
Sperling teaches a plating bath comprising indium and tin (page 4, [0067]).
In accordance with the teachings of U.S. Pat. No. 2,458,839 glucose may be added to improve the throwing power of the indium or indium alloy plating bath and/or the fineness of the indium or indium alloy layer formed (page 4, [0063]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Yamaguchi with 

wherein the aqueous electroplating solution further comprises a reducing agent because adding glucose improves the throwing power of the indium or indium alloy plating bath and/or the fineness of the indium or indium alloy layer formed.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 18, Sperling teaches wherein the reducing agent is dextrose (= glucose may be added) [page 4, [0063]].

IV.	Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US Patent Application Publication No. 2019/0368063 A1) in view of Masuda et al. (US Patent Application Publication No. 2006/0113006 A1) and Bokisa et al. (US Patent Application 
Publication No. 2006/0096867 A1) as applied to claims 1-2, 5, 8-14, 61-62 and 65-66 above, and further in view of Greene (US Patent No. 3,389,060). 
Yamaguchi, Masuda and Bokisa are as applied above and incorporated herein.
Regarding claim 15, the solution of Yamaguchi differs from the instant invention because Yamaguchi does not disclose wherein the antioxidant comprises an alkali tartrate or an 
alkali citrate.

Greene teaches an aqueous acidic bath consisting essentially of an indium salt, an acid,
and sodium potassium tartrate, sodium tartrate, potassium tartrate, or sodium formate acting as buffer (col. 1, lines 126). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the antioxidant described by Yamaguchi with wherein the antioxidant comprises an alkali tartrate or an alkali citrate because sodium tartrate and potassium tartrate are buffering agents which reduce the effective hydrogen ion-concentration of the bath.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 11, 2022